Case: 1:20-cv-05264 Document #: 4-6 Filed: 09/08/20 Page 1 of 4 PageID #:95




                                                                    EXHIBIT 6
Case: 1:20-cv-05264 Document #: 4-6 Filed: 09/08/20 Page 2 of 4 PageID #:96




                                                                    EXHIBIT 6
Case: 1:20-cv-05264 Document #: 4-6 Filed: 09/08/20 Page 3 of 4 PageID #:97




                                                                    EXHIBIT 6
Case: 1:20-cv-05264 Document #: 4-6 Filed: 09/08/20 Page 4 of 4 PageID #:98




                                                                    EXHIBIT 6
